DETAILED ACTION
In response to communications filed 25 May 2018, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “user devices . . . configured to apply . . . send” and “server-based system . . . configured to (i) register . . . receive . . . search . . . match . . . communicate . . . receive . . . and (vii) notify” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 20 recite the steps of
registering athletic facilities and users in a database, and assigning a unique ID to each athletic facility and user;
receiving parameters of a search query from at least one user, wherein the parameters include a preferred location for reservation of the athletic facility;
searching for available time slots for reservation of the athletic facility corresponding to the parameters;
matching at least one partner from the database, who matches at least one search parameter;
communicating information on one or more athletic facilities and available time slots for reservation to the user;
receiving confirmation of reservation of an athletic facility from the user; and
notifying the user about the result of reservation of an athletic facility.

These limitations, under their broadest reasonable interpretation, fall within the Mental Processes grouping of abstract ideas. The steps of “registering,” “receiving parameters,” “searching,” “matching”, “communicating,” “receiving confirmation,” and “notifying” can be performed as mental observation and/or evaluations, perhaps using pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1 and 20 further recite wherein the parameters are received “via a chat session between the user and a chat bot” and that the steps of “communicating,” “receiving confirmation,” and “notifying” are “via a [the] chat session [in the chat bot].” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to generally linking the use of a judicial exception to the particular technological environment of a chat bot session. See MPEP § 2106.05(h).
Claim 20 further recites 
A system for automatic reservation of an athletic facility using a chat bot, the system comprising: a plurality of user devices in communication with a server-based system for reservation of athletic facilities, the server-based system including a database, wherein the user devices are configured to . . . wherein the server-based system for reservation of athletic facilities is configured to [perform the steps analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer system. See MPEP § 2106.05(f).
Claims 2-10 and 12-19 include limitations, which under their broadest reasonable interpretation, likewise fall within the Mental Processes grouping of abstract ideas. Claims 2-10 and 12-19 do not recite any additional elements that fall outside of the groupings of abstract ideas (beyond those inherited from claim 1) and therefore do not integrate the judicial exception into a practical application.
Claim 11 further recites wherein the location data is determined using a GPS navigation system. However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data gathering. See MPEP § 2106.05(g). 
Considering the limitations of claims 1-20 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer system; generally linking the use of a judicial exception to a particular technological environment; and/or an insignificant extra-solution activities. In addition, paragraph [0092] of the specification provides evidence that determining location data using a GPS is a well-understood, routine, and conventional activity of “GPS services provided by mobile operators”; see also MPEP § 2106.05(d)(II). Therefore claims 1-20 are not patent eligible.

Claim Objections
Claims 1, 10, and 20 are objected to because of the following informalities: 
claim 1: “a chat session” has antecedent basis to --the chat session-- (line 12)
claim 1: “the result” lacks antecedent basis and should be --a result-- (line 15) 
claims 10 and 13: the acronym “GPS” is not defined and should be --global positioning system (GPS)--
claim 20: “a user” has antecedent basis to --the user-- (lines 9 and 13)
claim 20: “chat session b” appears to be a typographical error for --chat session-- (line 13)
claim 20: “the query” has antecedent basis to --the search query-- (line 13)
•	claim 20: “the search parameter” lacks antecedent basis and should be --a search parameter-- (lines 17-18)
•	claim 20: “the result” lacks antecedent basis and should be --a result-- (line 23)

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the claim limitations identified in paragraph [10] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure does not provide adequate structure to perform the claimed functions. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the full scope of the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the trademarks “Telegram, WhatsApp, Slack, Skype, Viber, [and] Facebook Messenger.” Accordingly, its scope is uncertain since a trademark or trade name cannot be used properly to identify any particular material or product.  See MPEP § 2173.05(u). For the purpose of applying prior art, claim 18 is interpreted in light of paragraph [0045] of the specification as --wherein the chat bot is integrated into instant messaging services or voice assistants--.
Regarding claim 20, the claim limitations identified in paragraph [10] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations at issue are directed to functions performed by software, however, the algorithm or steps/procedure for performing the computer functions are not explained in sufficient detail. The algorithm or steps/procedure taken to perform the functions must be described so that one of ordinary skill in the art would understand how the inventor intended the function to be performed; simply restating the function recited in the claim is not sufficient. See MPEP § 2161.01(I). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergert (US 7,636,669 B1) in view of Lee et al. (US 2016/0247213 A1).

Regarding claim 1, Bergert teaches a method for automatic reservation of an athletic facility using a chat bot, the method comprising:
registering athletic facilities and users in a database, and assigning a unique ID to each athletic facility and user (see Bergert 3:30-54, “recreational facilit[ies]” and “participants” are registered in a “database,” where 3:30-54 and 4:1-33 teach assigning a unique facility “name” and user “electron mail addresses” IDs);
receiving parameters of a search query from at least one user, wherein the parameters include a preferred location for reservation of the athletic facility (see Bergert 3:55-67, “receive a request from a participant,” where the “recreational facility” parameter includes a preferred location parameter, i.e., the location of the facility),
searching for available time slots for reservation of the athletic facility corresponding to the parameters (see Bergert 3:55-67, “ascertain available reservations,” where Fig. 4, element 70, and 4:34-45 teach that the available reservations include available “time and date” slots);
matching at least one partner from the database, who matches at least one search parameter (see Bergert 4:1-33, “participants . . . pre-populate such a list”);
communicating information on one or more athletic facilities and available time slots for reservation to the user (see Bergert Fig. 4, element 70, and 4:1-45, “available selection options”);
receiving confirmation of reservation of an athletic facility from the user (see Bergert 4:55-5:4, “book or reserve the selected reservation”); and
notifying the user about the result of reservation of an athletic facility (see Bergert 5:5-29, “reservation reply page”).
Bergert does not explicitly teach a chat session between the user and a chat bot.
However, Lee teaches a chat session between the user and a chat bot (see Lee [0091] and [0060]-[0061], “chat room . . . answering, automatically or otherwise, a message sent from the user using a software bot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a chat session between the user and a chat bot, as taught by Lee, in combination with the techniques taught by Bergert, because “it is possible to provide a shopping service environment that may achieve the reliability and satisfaction between a seller and a user by supporting a product inquiry, a photo transmission, a product recommend, and a transmission of a store location, and a product order through a chat room or chat environment associated with a desired, selected, or predetermined product” (see Lee [0029]).
Bergert as modified teaches receiving parameters via a chat session between the user and a chat bot; communicating information via a chat session in the chat bot; receiving confirmation via the chat session; and notifying the user via the chat session (see Bergert 3:55-67, 4:1-45, 4:55-5:4, and 5:5-29, and Lee [0091] and [0061]-[0062], where the functionality taught by Bergert is performed via a chat session between the user and a chat bot, as taught by Lee).

Regarding claim 2, Bergert as modified teaches wherein a unique ID (UID) of an athletic facility is generated based on any of name, organization number, license number, geographical address, Internet address, e-mail address, phone number, and chat channel (chat bot) ID of the athletic facility (see Bergert 3:30-54).

Regarding claim 3, Bergert as modified teaches wherein a unique ID (UID) of a user is generated based on any of user name, e-mail address, cell phone number, and messenger ID (see Bergert 4:1-33 and 5:5-29).

Regarding claim 4, Bergert as modified teaches wherein the search parameters further include any of a time slot (date and time), location data, skill level, user rating, a sport, equipment type, training type, sports technique type, gender and age (see Bergert 3:30-54 and 4:1-33, “user profile”).

Regarding claim 5, Bergert as modified teaches wherein for each time slot for reservation of an athletic facility, its parameters are determined, selected from any of date of visit, time of the visit, training/game duration, reservation price, rented equipment type, reservation cancellation rules, coach services, and partner ID (see Bergert 4:46-54).

Regarding claim 8, Bergert as modified teaches wherein any of the following are used to generate the match with the partner: the user’s address book; the user’s contact list; a skill level of the user; the partner’s rating; an availability of a potential partner for the given reservation time slot; a history of joint training or games; a list of the user’s preferred partners; a location of the potential partner; and a search and/or reservation history of the potential partner (see Bergert 4:1-33).

Regarding claim 9, Bergert as modified teaches wherein reservation notifications are generated using the chat bot (see Bergert 5:5-29, “reservation reply page,” and Lee [0091] and [0060]-[0061]).

Regarding claim 10, Bergert as modified teaches herein the location data is any of country, city, neighborhood, city block and street (see Bergert 3:30-54, “address . . . directions to the facility”).

Regarding claim 13, Bergert as modified teaches wherein the chat bot supports any of text, photo, video, GPS coordinates, voice mails and stickers (see Lee [0074], “capable of exchanging a message using text, video”).

Regarding claim 14, Bergert as modified teaches wherein the chat bot includes a web interface and/or a mobile application (see Lee [0048], “website/mobile site associated with the chat-based ordering system”).

Regarding claim 15, Bergert as modified teaches wherein (a) sports skills of the potential partners or (b) information about previous athletic facility reservations of the user is used to search for available athletic facilities and/or potential partners (see Bergert 4:1-34, “first participant may wish to join in the activity with any players having a handicap of eight or less”).

Regarding claim 16, Bergert as modified teaches wherein artificial intelligence algorithms are used to search for available athletic facilities (see Bergert 3:55-67 and Lee [0062], “artificial intelligence”; “for available athletic facilities” amounts to an intended use).

Regarding claim 17, Bergert as modified teaches wherein, correlation algorithms are used to search for available athletic facilities (see Bergert 3:55-67 and Lee [0062], “answering a message sent from the user using a desired, predicted, selected and/or pre-created message”; “for available athletic facilities” amounts to an intended use).

Regarding claim 19, Bergert as modified teaches wherein the chat bot is configured to find and show images of any of athletic facilities, sports equipment at the athletic facilities, and user photos (see Lee [0091], “photo transmission”).

Regarding claim 20, Bergert teaches a system for automatic reservation of an athletic facility using a chat bot, the system comprising:
a plurality of user devices in communication with a server-based system for reservation of athletic facilities, the server-based system including a database (see Bergert 2:49-3:7),
wherein the user devices are configured to
(i) apply for registration of a user in the database for reservation of athletic facilities (see Bergert 3:30-54, “participants” are registered in a “database”); and
(ii) send search queries containing a preferred location for reservation of an athletic facility (see Bergert 3:55-67, “receive a request from a participant,” where the “recreational facility” is a preferred location);
wherein the server-based system for reservation of athletic facilities is configured to
(i) register athletic facilities and users in the database, and assign a unique ID to each athletic facility and user (see Bergert 3:30-54, “recreational facilit[ies]” and “participants” are registered in a “database,” where 3:30-54 and 4:1-33 teach assigning a unique facility “name” and user “electron mail addresses” IDs);
(ii) receive a search query from a user, wherein the query includes a preferred location for reservation of an athletic facility  (see Bergert 3:55-67, “receive a request from a participant,” where the “recreational facility” includes a preferred location parameter, i.e., the location of the facility);
(iii) search for available time slots for reservation of an athletic facility corresponding to search parameters (see Bergert 3:55-67, “ascertain available reservations,” where Fig. 4, element 70, and 4:34-45 teach that the available reservations include available “time and date” slots);
(iv) match at least one partner from the database, that corresponds to the search parameter (see Bergert 4:1-33, “participants . . . pre-populate such a list”);
(v) communicate information on one or more athletic facilities and available time slots for reservation to the user (see Bergert Fig. 4, element 70, and 4:1-45, “available selection options”);
(vi) receive confirmation of reservation of an athletic facility from the user (see Bergert 4:55-5:4, “book or reserve the selected reservation”); and
(vii) notify the user about the result of reservation of the athletic facility (see Bergert 5:5-29, “reservation reply page”).
Bergert does not explicitly teach a chat session between a user and a chat bot.
However, Lee teaches a chat session between a user and a chat bot (see Lee [0091] and [0060]-[0061], “chat room . . . answering, automatically or otherwise, a message sent from the user using a software bot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a chat session between the user and a chat bot, as taught by Lee, in combination with the techniques taught by Bergert, because “it is possible to provide a shopping service environment that may achieve the reliability and satisfaction between a seller and a user by supporting a product inquiry, a photo transmission, a product recommend, and a transmission of a store location, and a product order through a chat room or chat environment associated with a desired, selected, or predetermined product” (see Lee [0029]).
Bergert as modified teaches to send search queries via a chat session between a user and a chat bot; communicate information via the chat session; receive confirmation via the chat session; and notify the user via the chat session (see Bergert 3:55-67, 4:1-45, 4:55-5:4, and 5:5-29, and Lee [0091] and [0061]-[0062], where the functionality taught by Bergert is performed via a chat session between the user and a chat bot, as taught by Lee).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bergert (US 7,636,669 B1) in view of Lee et al. (US 2016/0247213 A1)  as applied to claim 1 above, and further in view of Cummins (US 2015/0356468 A1).

Regarding claim 6, Bergert as modified does not explicitly teach wherein the user creates a group chat session with potential partners.
However, Cummins teaches wherein the user creates a group chat session with potential partners (see Cummins [0042]-[0043] “group chat . . . request for a reservation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a group chat session, as taught by Cummins, in combination with the techniques taught by Bergert as modified, to “improve the manner in which users gauge interest with respect to a given topic or solicit responses from one another in a mobile setting” (see Cummins [0005]).
Bergert as modified teaches wherein to match at least one partner, IDs of other users in the group chat session are used (see Bergert 4:1-33 and Cummins [0042]-[0043], where the matching “participants,” taught by Bergert, are the IDs of other users in the group chat session taught by Cummins).

Regarding claim 7, Bergert as modified does not explicitly teach wherein the chat bot creates a group chat session between the user and/or their partners.
However, Cummins teaches wherein the chat bot creates a group chat session between the user and/or their partners (see Cummins [0042]-[0043] “group chat . . . request for a reservation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a group chat session, as taught by Cummins, in combination with the techniques taught by Bergert as modified, to “improve the manner in which users gauge interest with respect to a given topic or solicit responses from one another in a mobile setting” (see Cummins [0005]).
Bergert as modified teaches wherein the group chat session is to receive reservation confirmations and payments, and to send notifications (see Bergert 4:55-5:4, Lee [0091], Cummins [0042]-[0043], where the reservation confirmations and payments, taught by Bergert and Lee, respectively, are received in the group chat session taught by Cummins).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bergert (US 7,636,669 B1) in view of Lee et al. (US 2016/0247213 A1) as applied to claim 1 above, and further in view of Hodges (US 2007/0162315 A1).

Regarding claim 11, Bergert as modified does not explicitly teach wherein the location data is determined using a GPS navigation system.
However, Hodges teaches wherein the location data is determined using a GPS navigation system (see Hodges [0066], “smart location technology which can track the location of everyone . . . GPS”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the location data using a GPS navigation system, as taught by Hodges, in combination with the techniques taught by Bergert as modified, because “The invention is applicable to other spaces or areas which may be reserved in a reservation system and may also be used in . . . sports facilities”). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bergert (US 7,636,669 B1) in view of Lee et al. (US 2016/0247213 A1) as applied to claim 1 above, and further in view of Shankar (US 2018/0197115 A1).

Regarding claim 12, Bergert as modified does not explicitly teach wherein the location data is selected from the user’s reservation history.
However, Shankar teaches wherein the location data is selected from the user’s reservation history (see Shankar [0013], “user is already a member of at least one club”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select location data from the user’s reservation history, as taught by Shankar, in combination with the techniques taught by Bergert as modified, because “Advantageously, the present invention eliminates need for the user to search for services available at the at least one tennis, squash and racquetball courts” (see Shankar [0013]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bergert (US 7,636,669 B1) in view of Lee et al. (US 2016/0247213 A1) as applied to claim 1 above, and further in view of Hiroyuki Watanabe, “Meeting reservation Bot for life insurance company with Cresco.”

Regarding claim 18, Bergert as modified does not explicitly teach wherein the chat bot is integrated into any of Telegram, WhatsApp, Slack, Skype, Viber, Facebook Messenger and voice assistants.
However, Watanabe teaches wherein the chat bot is integrated into any of Telegram, WhatsApp, Slack, Skype, Viber, Facebook Messenger and voice assistants (see Watanabe, section “Solution overview,” “Bot that runs on Microsoft Teams”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the chat bot, as taught by Watanabe, in combination with the techniques taught by Bergert as modified, because “The Bot needed to connect to Skype for Business or Microsoft Teams” (see Watanabe, section “Problem statement”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159